Citation Nr: 0839714	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-13 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

The statement of the case which was furnished to the veteran 
in March 2005 with regard to his PTSD claim also included the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU).  In the substantive appeal 
which was received at the RO in the following month, however, 
he specifically stated that he only wished to appeal his PTSD 
claim.  As he did not perfect a timely appeal with respect to 
his TDIU claim, the denial of that issue became final.    

In a July 2005 statement, the veteran's representative 
asserted that the veteran is entitled to TDIU due to his 
70percent-rated PTSD and his recent finding of incompetency.  
In light of the prior final denial of a TDIU, the Board 
construes the July 2005 statement as a new claim for a TDIU.  
This issue is not inextricably intertwined with the current 
appeal and is, therefore, referred to the agency of original 
jurisdiction for appropriate action.  

In the substantive appeal which was received at the RO in 
April 2005, the veteran requested a personal hearing before a 
Member of the Board (e.g., Veterans Law Judge) at the RO.  
Subsequently, in July 2005, however, he stated that he did 
not wish to appear at a hearing before the Board or RO.  
Rather, he requested that his appeal be forwarded to the 
Board in Washington, D.C. for a decision based on the 
evidence contained in the claims folder.  Based on his 
expressed desire, the Board will proceed to adjudicate his 
PTSD claim, based upon available evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
PTSD has been manifested by occasional suicidal ideation.  

2.  The veteran's occasional disorientation, short-term 
memory difficulties, and some lack of hygiene have been 
associated with his nonservice-connected early Alzheimer's 
disease and his nonservice-connected dementia.  

3.  The veteran's lack of participation in activities within 
or outside the home has been related to his 
nonservice-connected significant cognitive impairment.  

4.  At no time during the appeal period has gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name been shown to be associated with the veteran's 
PTSD.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
(DC) 9411 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  Indeed, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that, while the Board must review the entire record, 
it does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board 
will, therefore, summarize the relevant evidence where 
appropriate.  The analysis in the following decision will 
focus specifically on what the evidence shows, or fails to 
show, with regard to the claim.  

Initially, by a June 2001 rating action, the RO granted 
service connection for PTSD (50 percent, effective from 
November 27, 2000).  The currently-appealed rating action 
awarded an increased evaluation of 70 percent, effective from 
December 16, 2003, for this disability.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

According to the applicable rating criteria, a 70 percent 
rating will be granted with evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.  

A 100 percent evaluation will be assigned with evidence of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).  

A GAF score of 31 to 40 is reflective of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF score of 41 to 50 is illustrative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

In the present case, the veteran believes that the symptoms 
associated with his PTSD are of such severity as to warrant a 
total rating.  Specifically, he has described suicidal 
ideation, social isolation (e.g., no friends), an inability 
to work, anxiety, decreased memory, poor sleep, irritability, 
decreased hygiene, and increased hyperarousal.  After 
reviewing the evidence of record, however, the Board finds 
that the weight of the evidence does not support a rating in 
excess of 70 percent for PTSD for any portion of the rating 
period on appeal.  

During the current appeal, the veteran has undergone a VA 
PTSD examination as well as occasional outpatient treatment 
evaluations.  On these various recent examinations, he 
exhibited occasional disorientation, vagueness, withdrawn 
behavior, mute speech, short-term memory difficulties, an 
inability to "do serial 7s," a depressed mood, a flat and 
constricted affect, poor judgment, occasional suicidal 
ideation, and no recognition of his problems.  

In addition, he complained of anxiety, decreased memory, poor 
sleep, irritability, decreased hygiene, increased 
hyperarousal, and social isolation (with no friends).  At an 
October 2003 VA outpatient treatment evaluation, the examiner 
assigned a GAF score of 40, which, as previously discussed, 
is reflective of some impairment in reality testing or 
communication or major impairment in several areas.  

Significantly, however, some of these problems have been 
associated with nonservice-connected disabilities.  
Specifically, at the May 2004 VA PTSD examination, the 
examiner related the veteran's thought process and short-term 
memory difficulties with his early Alzheimer's disease.  In 
addition, the examiner associated the veteran's need for 
assistance with hygiene and other basic activities of daily 
living with his dementia.  

Moreover, according to a report of an October 2004 VA 
outpatient treatment session, the treating social worker 
noted that the veteran "does not participate in activities 
within or outside the home" but also discussed his confusion 
and physical problems.  In fact, the social worker concluded 
that his significant cognitive impairment was a barrier to 
his treatment.  

The Board acknowledges that the May 2004 VA examiner 
expressed his opinion that "it is possible that the stress 
of the dementia and so forth has increased his [the 
veteran's] stress level and probably has exacerbated his . . 
. PTSD symptoms."  In any event, the various mental status 
evaluations completed during the current appeal have 
reflected an usually normal appearance, normal flow of 
thought (which is logical, sequential, and goal-oriented), 
fair judgment and insight, and no delusions, homicidal 
thoughts, or auditory, visual, or tactile hallucinations.  
Indeed, multiple mental status evaluations have resulted in 
GAF scores ranging from 43 to 50, which, as previously 
discussed herein, are illustrative of serious symptoms or any 
serious impairment in functioning.  

Accordingly, and based on these multiple evaluations 
completed during the appeal period, the veteran's PTSD has 
been shown to be manifested by occasional suicidal ideation.  
His occasional disorientation, short-term memory 
difficulties, and some lack of hygiene have been associated 
with his nonservice-connected early Alzheimer's disease and 
his nonservice-connected dementia.  His lack of participation 
in activities within or outside the home has been related to 
his nonservice-connected significant cognitive impairment.  

Of note, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name-
associated with the service-connected PTSD-have not been 
shown.  The Board concludes, therefore, that the 
preponderance of the evidence is against a finding that the 
criteria for a 100 percent rating for the service-connected 
PTSD are been met.  

The Board has considered the lay statements of record.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno, 6 Vet. App. at 470.  As a layperson, however, he is 
not competent to offer opinions on a medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
PTSD-has been provided by the medical personnel who have 
examined and treated him during the current appeal and who 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings, as provided in these 
examination and treatment reports, directly address the 
criteria under which PTSD is evaluated and specifically 
differentiate between the symptomatology associated with this 
disorder and those symptoms supportive of his 
nonservice-connected dementia and Alzheimer's disease.  As 
such, the Board finds these records to be more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for the veteran's PTSD is not warranted for any 
portion of the rating period on appeal.  In reaching this 
conclusion, the Board also finds that the 
benefit-of-the-doubt doctrine has been applied where 
appropriate.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal period.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's PTSD has required 
hospitalization or resulted in marked interference with 
employment at any time during the current appeal.  He 
currently receives only occasional outpatient psychiatric 
therapy.  Further, his lack of participation in activities 
outside of his home is the result of his nonservice-connected 
significant cognitive impairment.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the veteran's PTSD resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the service-connected PTSD at any time during 
the current appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
January 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board acknowledges that the January 2004 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the January 2004 VCAA letter informed 
him of his opportunity to submit evidence (such as doctors' 
statements, reports of physical and clinical findings, and 
dates of tests and examinations) showing that his PTSD has 
increased in severity.  

This document also notified him of his opportunity to submit 
statements from "other individuals who are able to describe 
from their knowledge and personal observations in what manner 
. . . [his] disability has become worse" and from himself in 
which he "completely describe[s . . . his] symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by . . . [the] disability."  

Additionally, the March 2005 statement of the case (SOC) 
informed the veteran of the specific rating criteria used in 
the evaluation of his PTSD.  The SOC advised him of the 
rating considerations of 38 C.F.R. § 4.1 which explain that 
the percentage ratings assigned are based upon the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  

Based on this evidence, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim for an increased rating for his 
service-connected PTSD.  

Moreover, the veteran has demonstrated actual knowledge of 
what was needed to support his increased rating claim.  
Specifically, during the multiple VA evaluations conducted 
during the current appeal as well as in various statements 
recently submitted, the veteran discussed the signs and 
symptoms of his PTSD-with particular emphasis on the impact 
that this disorder has on his daily life and employment.  
These statements demonstrate his actual knowledge in the 
understanding of the information necessary to support his 
increased rating claim.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained VA post-service treatment records.  
Also, the veteran has been accorded a pertinent VA 
examination.  Moreover, although he initially elected to 
present testimony before a VLJ at the RO, he later declined 
the opportunity.  Therefore, available records and medical 
evidence have been obtained in order to make an adequate 
determination as to the issue.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of this increased rating claim that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this 
issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  




ORDER

A rating in excess of 70 percent for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


